--------------------------------------------------------------------------------

Exhibit 10(c)


Director Stock Option Award Agreement
 
This Director Stock Option Award Agreement (this “Agreement”) under the TrustCo
Bank Corp NY 2010 Directors Equity Incentive Plan, dated as of the Grant Date
set forth below, is made between TrustCo Bank Corp NY (the “Company”) and the
Participant set forth below.


The exercise of the award granted in this Agreement is contingent on the
Participant agreeing to be bound by all of the terms and conditions of the Plan
and this Agreement by signing and returning this Agreement to the Company on or
before November 17, 2011. If the Participant fails to return a signed copy of
this Agreement to the Company on or before such date, this award will be deemed
to be forfeited and terminated with no right to exercise.


1. Grant of Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant the right
and option (the “Option”) to purchase all or any part of the number of shares of
Common Stock of the Company set forth in paragraph 2 at an Option Price (“Option
Price”) per share also set forth in paragraph 2. This Option is intended to be a
nonqualified stock option for federal income tax purposes.


2. Award Summary


 
Participant:
_______________________________



 
Grant:
Grant Date:
November 15, 2011



 
Option Price per Share:
_________________



 
Number of Shares under Option:
_________________



 
Exercisability:
The Option is exercisable in full as of the Grant Date.



 
Expiration Date:
November 15, 2021 (subject to earlier termination as set forth in the Plan and
this Agreement).



3. Determination of Option Price. The Option Price is not less than the Fair
Market Value of the Common Stock on the Grant Date. “Fair Market Value” is
defined in the Plan to mean the closing price of the Company’s Common Stock as
reported on the Nasdaq Global Select Market, or such other system as may
supersede it, on a particular date (which for purposes of this Agreement is the
Grant Date). In the event that there are no transactions in the Common Stock on
such date, the Fair Market Value shall be determined as of the immediately
preceding date on which there were transactions in the Common Stock.


4. Method of Exercise of the Option.


(a) The Participant may exercise the Option, to the extent then exercisable, by
delivering a written notice of exercise to the Company, setting forth the number
of shares of Stock with respect to which the Option is to be exercised,
accompanied by full payment for the Stock.


(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the shares of Stock as to which the Option is being
exercised and applicable taxes (i) in United States dollars by personal check,
bank draft or money order or the proceeds from a third-party broker-assisted
“cashless” exercise of the Option; (ii) subject to such terms, conditions and
limitations as the Compensation Committee of the Board of Directors of the
Company (“Committee”) may prescribe, by tendering (either by actual delivery or
attestation) unencumbered Previously Acquired Shares having an aggregate Fair
Market Value at the time of exercise equal to the total Option Price of the
shares of Stock for which the Option is so exercised; (iii) by any other means
the Committee may have determined to be consistent with the Plan’s purpose and
applicable law or (iv) by a combination of the consideration provided for in the
foregoing clauses (i), (ii) and (iii).


5. Termination. The Option shall terminate on the earliest to occur of either
the Expiration Date set forth in paragraph 2 or any of the following:


(a) in the event the service of the Participant to the Board is terminated by
reason of death or Disability (as defined in the Plan), the Option may be
exercised at any time prior to the Expiration Date or within three years after
such date of termination, whichever period is the shorter.


(b) if the service of the Participant to the Board shall terminate for any
reason other than death or Disability, or other than involuntarily for Cause,
the Option shall terminate upon the expiration date of the Option or one month
after such date of termination of service, whichever first occurs.

 
 

--------------------------------------------------------------------------------

 

(c) if the Termination of the service of the Participant to the Board is for
Cause, even if on the date of such Termination the Participant has met the
definition of Disability, then the Option shall terminate immediately.


6. Transferability of the Option. Except as provided below, the Option (or any
part thereof) may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, otherwise than by will or by the laws of descent and
distribution. Further, the Option is exercisable during the Participant’s
lifetime only by Participant. Notwithstanding the foregoing, the Option may be
transferred by Participant to (a) the spouse, children or grandchildren of the
Participant (“Immediate Family Members”), (b) a trust or trusts for the
exclusive benefit of such Immediate Family Members or (c) a partnership in which
such Immediate Family Members are the only partners; provided, however, that
with respect to any of the foregoing permissible transfers (x) there may be no
consideration for such transfer and (y) subsequent transfers of the transferred
Option are prohibited except those in accordance with Section 10 of the Plan.
Following transfer, the Option shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, provided that
for purposes of Section 10 of the Plan, the term “Participant” shall be deemed
to refer to the transferee. The provisions of Sections 7 and 12 of the Plan
relating to the period of exercisability and expiration of the Option shall
continue to be applied with respect to the original Participant, and the Option
shall be exercisable by the transferee only to the extent, and for the periods,
set forth in said Sections 7 and 12 of the Plan. As provided in Section 10 of
the Plan, the Participant may name, from time to time, any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of Participant’s death before
Participant receives any or all of such benefit. Each designation will revoke
all prior designations by the Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to his estate.


7. Taxes and Withholdings. At the time of receipt of Shares upon the exercise of
all or any part of the Option, the Participant shall pay to the Company in cash
(personal check, bank draft or money order), or make other arrangements, in
accordance with Section 14 of the Plan, for the satisfaction of, any taxes of
any kind required by law to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures, and subject to any limitations as the
Committee may prescribe and subject to applicable law, Participants may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory withholding that would be imposed on
the transaction. All such elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.


8. No Rights as a Shareholder. Neither the Participant nor any other person
shall become the beneficial owner of the shares of Stock subject to the Option,
nor have any rights to dividends or other rights as a shareholder with respect
to any such shares, until the Participant has actually received such Shares
following the exercise of the Option in accordance with the terms of the Plan
and this Agreement.


9. No Right to Continued Service. Neither the Option nor any terms contained in
this Agreement shall confer upon the Participant any express or implied right
with respect to continuing the Participant’s service as a Director with the
Company or any Affiliate for any period, nor will they interfere in any way with
the Participant’s right or the Company’s right (or the right of the Company’s
stockholders) to terminate such relationship at any time, with or without cause,
to the extent permitted by applicable law.


10. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. A copy of the Plan and the prospectus shall be provided to the
Participant upon the Participant’s request to the Company at TrustCo Bank Corp
NY, 5 Sarnowski Drive, Glenville, New York 12302, Attention: Secretary.


11. Compliance with Laws and Regulations.


(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

 
 

--------------------------------------------------------------------------------

 

(b) The Shares received upon the exercise of the Option shall have been
registered under the Securities Act of 1933 (“Securities Act”). If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.
 
(c) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.


12. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to TrustCo Bank Corp NY, 5 Sarnowski Drive, Glenville, New York
12302, Attention: Human Resource Department, or such other address as the
Company may from time to time specify. All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.


13. Other Plans. The Participant acknowledges that any income derived from the
exercise of the Option shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.


14. Recoupment Policy for Incentive Compensation. The Company’s Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Option, any Shares acquired upon exercise of the Option and any
profits realized from the sale of such Shares to the extent that the Participant
is covered by such policy. If the Participant is covered by such policy, the
policy may apply to recoup the Option, any Shares acquired upon exercise of the
Option or profits realized from the sale of Shares previously covered by the
Option either before, on or after the date on which the Participant becomes
subject to such policy.


15. Governing Law. This Agreements shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
choice of law principles thereof, except to the extent superseded by applicable
United States federal law. Participants hereby agrees to the exclusive
jurisdiction and venue of the federal or state courts of New York, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award Agreement.



 
TrustCo Bank Corp NY
       
By:
   
Name:
   
Title:
 



Accepted and agreed to:



   
Name:
   

 
 

--------------------------------------------------------------------------------